Citation Nr: 0701203	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  04-37 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for the postoperative 
residuals of prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified before the undersigned at 
a Travel Board hearing in October 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has residual voiding disorder 
(that resulted from a prostatectomy for prostate cancer), as 
well as hearing loss that began during military service.  In 
regard to his prostate disorder, he points out that he was 
initially treated for prostate problems during military 
service.  Service medical records do show some pertinent 
findings.  He states that he continued to receive treatment 
subsequent to service discharge, and eventually developed 
prostate cancer.  Concerning his defective hearing, he 
maintains that he was subjected to excessive noise exposure 
from working on the flight line and being a radio operator.  
In light of the veteran's military and medical history, VA 
medical opinions are needed for proper adjudication of the 
case.  

At a hearing held before the undersigned Veterans Law Judge 
at the RO in October 2006, the veteran reported that he 
received medical care for prostate problems from 1956 to 1960 
at the VA facility in Dallas, Texas.  He also indicated that 
he received private medical care during this time period.  
While the claims file contains some private medical records 
from the physicians mentioned by the veteran, there are no 
records that date from 1956 to 1960, including any VA 
records.  It is not clear that, prior to the hearing, 
appellant had made anyone aware of these reported records.  
The RO should assist the veteran in obtaining any medical 
records from this time period.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request him to update the list of the 
doctors and health care facilities that 
have treated him for his claimed 
disabilities.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should request legible copies of all 
pertinent clinical records that have not 
been previously obtained, including 
records that pertain to treatment for a 
prostate disorder that date from 1956 to 
1960, from the Dallas, Texas, VA facility 
and any private sources.  All records 
obtained should be associated with the 
claims file.  If records are not 
available, documentation as to the 
attempts made to obtain the records 
should be included in the claims folder.  
Appellant is instructed herein that 
records proximate or close to his 
separation from service, showing 
treatment of the disorders claimed are 
highly probative.  He is encouraged to 
provide information concerning all 
treatment immediately after service that 
he can recall.

2.  Then schedule the veteran for the 
appropriate examination to determine, if 
possible, the nature and etiology of his 
prostrate disorder.  The veteran's 
complete claims folder must be made 
available to the examiner.  The examiner 
should provide opinion as to whether the 
veteran's prostate cancer was at least as 
likely as not related to the prostate 
pathology noted during his military 
service (that is, a probability of 50 
percent or better).  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The rationale for 
any opinion expressed should be included 
in the report.

3.  Schedule the veteran for the 
appropriate examination to determine, if 
possible, the presence and etiology of 
any hearing related disability.  The 
veteran's complete claims folder must be 
made available to the examiner.  The 
examiner should provide opinion as to 
whether any hearing disorder, if 
diagnosed, is at least as likely as not 
(that is, a probability of 50 percent or 
better) related to his military service.  
If this cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon in the 
report.  The rationale for any opinion 
expressed should be included in the 
report.        

4.  Thereafter, the RO should 
readjudicate the instant claims.  If the 
benefits sought on appeal remain denied, 
the appellant and representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



